Citation Nr: 1003463	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-05 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, alternatively claimed as anxiety and/or 
depression.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to August 
1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which, inter alia, denied the Veteran's claims for 
service connection for a back disorder, an acquired 
psychiatric disorder, bilateral hearing loss, and tinnitus.  
During the pendency of this appeal, jurisdiction of these 
claims was transferred to the RO in St. Petersburg, Florida.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the appellant if further action is 
required.


REMAND

Upon review of the evidentiary record, the Board notes that 
in the Veteran's January 2006 substantive appeal (VA Form 9), 
the Veteran requested a hearing at the RO before a Veterans 
Law Judge (Travel Board hearing).  The Veteran's request for 
a hearing was reiterated in the May 2007 representative's 
statement.  There is no evidence that the Veteran has been 
scheduled for or provided with such a hearing.  Furthermore, 
there is no evidence that the Veteran has withdrawn his 
request for a hearing.  See 38 C.F.R. § 20.704(e) (2009).  

As such, the Board finds that the Veteran must be scheduled 
for a Travel Board hearing, and notified of the time and 
place of the scheduled hearing.  Because such hearings are 
scheduled by the RO, see 38 C.F.R. § 20.704(a) (2009), the 
Board is remanding the case for that purpose.



Accordingly, the case is REMANDED for the following action:

1.	The RO shall schedule the Veteran for a 
hearing before a Veterans Law Judge, 
with appropriate notification to the 
Veteran and his representative.  A copy 
of the notice provided to the Veteran 
of the scheduling of the hearing should 
be placed in the record.

2.	After the hearing is conducted, or if 
the Veteran withdraws his hearing 
request or fails to report for the 
scheduled hearing, the case should be 
returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

